UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2137



MARGARET I. TILDON,

                                              Plaintiff - Appellant,

          versus


JOHN M. MCCONNELL, Vice Admiral, Director,
National Security Agency,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-95-3706-WMN)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Margaret I. Tildon, Appellant Pro Se. Charles Joseph Peters, Sr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to her employer in her civil action alleging discrimina-

tion under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e-2 (1994), and the court's order denying her

motion for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Tildon v.

McConnell, No. CA-95-3706-WMN (D. Md. Apr. 15 & July 8, 1997). We

deny Appellant's motion for expedited treatment. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2